Exhibit 10.1

Execution Version

 
DISTRIBUTION AGREEMENT
 
THIS DISTRIBUTION AGREEMENT (the “Agreement”) is made and entered as of the 29th
day of February, 2020 by and among cbdMD, Inc., a North Carolina corporation,
with its principal place of business located at 8845 Red Oak Boulevard,
Charlotte, NC 28217 (the “Corporation”), CBD Holding, LLC, a North Carolina
limited liability company, with its principal place of business located at 8845
Red Oak Boulevard, Charlotte, NC 28217 (the “CBDH”), and the members of CBDH set
forth on the signature page hereto (each, a “Member” and collectively the
“Members”). The Corporation, CBDH and the Members are sometimes referred to as
the “Parties.”
 
W I T N E S E T H:
 
WHEREAS, on December 3, 2018, the Corporation, its wholly-owned subsidiaries,
and Cure Based Development, LLC, a North Carolina limited liability company
(“Cure Based Development”), entered into that certain Agreement and Plan of
Merger (the “Merger Agreement”).
 
WHEREAS, on December 20, 2018 the transactions contemplated by the Merger
Agreement closed (the “Closing Date”).
 
WHEREAS, pursuant to the terms of the Merger Agreement, and following the
approval of the Corporation’s shareholders, on April 22, 2019 CBDH received, as
partial consideration for the transactions contemplated by the Merger Agreement:
(i) 8,750,000 shares of the Corporation’s common stock (the “Second Tranche
Shares”); and (ii) contractual rights (the “Earnout Rights”) to receive up to an
additional 15,250,000 shares of the Corporation’s common stock (the “Earnout
Shares”) upon the achievement of certain earnout targets as set forth in the
Merger Agreement.
 
WHEREAS, the Second Tranche Shares are held by CBDH in book entry form and the
Earnout Shares have not been issued.
 
WHEREAS, it is expected that an aggregate of 5,127,792 Earnout Shares (the
“First Marking Period Earnout Shares”) will be issued for the First Marking
Period pursuant to the terms of the Merger Agreement.
 
WHEREAS, after the issuance of the First Marking Period Earnout Shares, Earnout
Rights (the “Remaining Earnout Rights”) for the possible issuance of an
aggregate of 10,122,208 Earnout Shares (the “Remaining Earnout Shares”) will
remain for possible issuance under the terms of the Merger Agreement.
 
WHEREAS, upon issuance the Second Tranche Shares became subject to an
irrevocable voting proxy (the “Voting Proxy Agreement”) until the unrestricted
voting rights to those shares vest in accordance with the terms of the Merger
Agreement.
 

 

 
 
WHEREAS, pursuant to the terms of the Voting Proxy Agreement the unrestricted
voting rights to the Second Tranche Shares are held by the independent chairman
of the Audit Committee of the Corporation’s Board of Directors until such
unrestricted voting rights vest in accordance with the Merger Agreement.
 
WHEREAS, as of the date of this Agreement, unrestricted voting rights to
2,187,500 of the Second Tranche Shares have vested and the unrestricted voting
rights to the balance of the Second Tranche Shares will vest as follows: (i)
2,187,500 shares will vest on December 20, 2020; (ii) an additional 2,187,500
shares will vest on June 30, 2022; and (iii) the remaining 2,187,500 shares will
vest on December 20, 2023.
 
WHEREAS, the Second Tranche Shares are also subject to a Leak-Out Agreement
dated as of the Closing Date (the “Leak Out Agreement”).
 
WHEREAS, CBDH has advised the Corporation that in connection with a dissolution
and liquidation of that entity that it wishes to distribute the Second Tranche
Shares and the First Marking Period Earnout Shares and assign the Remaining
Earnout Rights to the Remaining Earnout Shares and, if issued, distribute the
Remaining Earnout Shares to its members on a pro rata basis.
 
WHEREAS, the Corporation has agreed to such distribution and assignment upon the
terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Parties hereto agree as follows:
 
1.           
Recitals. The foregoing recitals are true and correct and are incorporated
herein by such reference.
 
2. 
Distribution of the Second Tranche Shares, the First Marking Period Earnout
Shares, and Assignment of the Remaining Earnout Rights.
 
(a)              Distribution and Assignment. At Closing (as hereinafter
defined), and for no consideration, CBDH (i) hereby directs the Corporation to
distribute the Second Tranche Shares and the First Marking Period Earnout
Shares, and (ii) hereby assigns all of its right, title and interest in and to
the Remaining Earnout Rights, on a pro rata basis to the Members in accordance
with Schedule A hereto.
 
(b)           Closing. The closing (“Closing”) of the transactions contemplated
by this Agreement shall be held at the principal offices of the Corporation (the
“Closing Date”) immediately following the satisfaction of all conditions
precedent to Closing as set forth in Section 7 of this Agreement. All actions
taken at the Closing shall be deemed to have been taken simultaneously at the
time the last of any such actions is taken or completed.
 
 
2

 
 
3.           Representations and Warranties of CBDH. CBDH hereby represents and
warrants to the Corporation and the Members as of the date of this Agreement and
with the same force and effect on the Closing Date as if then made, as follows:
 
(a)           CBDH is an entity duly organized, validly existing and in good
standing under the laws of the State of North Carolina, with full limited
liability company power and authority to own, lease and operate its business and
properties and to carry on its business in the places and in the manner as
presently conducted or proposed to be conducted. CBDH has taken all limited
liability company action necessary for the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, and
assuming this Agreement has been duly executed by the Corporation and the
Members, this Agreement constitutes the valid and binding obligation of CBDH,
enforceable against it in accordance with its terms, except as may be affected
by bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefor may be brought.
 
(b)           The Members constitute all the membership interests (the
“Membership Interests”) in CBDH in the names and percentage amounts set forth on
Schedule A. The Membership Interests have been duly authorized, are duly and
validly issued, fully paid, and nonassessable. There is no outstanding security
of any kind convertible into or exchangeable for Membership Interests.
 
(c)            The execution and performance of this Agreement does not, and the
consummation of the transactions contemplated hereby and compliance with the
provisions of this Agreement will not (i) conflict with or violate the formation
documents or operating agreement of CBDH, (ii) conflict with or violate any
statute, ordinance, rule, regulation, judgment, order, writ, injunction, decree
or law applicable to CBDH, or by which either CBDH or its properties or assets
may be bound or affected, or (iii) result in a violation or breach of or
constitute a default (or an event which with or without notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in any loss
of any benefit under, any contract, agreement or arrangement to which CBDH is a
party, or the creation of liens on any of the property or assets of CBDH. No
consent, approval, order or authorization of, or registration, declaration or
filing with, any governmental entity, is required by CBDH in connection with the
execution of this Agreement or the consummation by it of the transactions
contemplated hereby, except for such other consents, approvals, orders,
authorizations, registrations, declarations or filings, the failure of which to
obtain would not individually or in the aggregate have a material adverse
effect.
 
(d)           Consents of Third Parties. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
by CBDH does not require the consent of any person, company, corporation,
partnership, association, trust or any unincorporated organization
(collectively, a “Person”) other than the Corporation.
 

 
3

 
 
(e)           Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of CBDH, threatened against CBDH, which
questions the validity of this Agreement or the transactions contemplated hereby
or any action taken or to be taken pursuant hereto or thereto.
 
(f)           Ownership of the Second Tranche Shares, the First Marking Period
Earnout Shares and the Remaining Earnout Rights. There are no liens,
encumbrances, pledges or hypothecations on either the Second Tranche Shares, the
First Marking Period Earnout Shares or the Remaining Earnout Rights. There are
no outstanding subscriptions, rights, options, warrants or other agreements
obligating CBDH to sell or transfer to any Person any of the Second Tranche
Shares, the First Marking Period Earnout Shares, the Remaining Earnout Rights or
the Remaining Earnout Shares underlying the Remaining Earnout Rights, if issued,
or any interest therein. Subject to the terms of this Agreement, CBDH has full
power and authority to exchange, transfer, assign and deliver to the Members the
Second Tranche Shares, the First Marking Period Earnout Shares, and the
Remaining Earnout Rights. After the Closing, CBDH shall have no further right,
title or interest in the Second Tranche Shares, the First Marking Period Earnout
Shares, the Remaining Earnout Rights or, if issued, the Remaining Earnout
Shares.
 
(g)           No Liability. Notwithstanding anything to the contrary in this
Agreement, CBDH represents, warrants and covenants that the Corporation shall
not be liable to CBDH for any matter related to the transactions contemplated by
this Agreement.
 
(h)           Tax Obligation. CBDH shall be solely responsible for any and all
federal or state taxes which may be payable by it as a result of the
transactions contemplated by this Agreement.
 
(i)           Disclosure. The representations, warranties and acknowledgments of
CBDH set forth herein are true, complete and accurate in all material respects,
do not omit to state any material fact, or omit any fact necessary to make such
representations, warranties and acknowledgments, in light of the circumstances
under which they are made, not misleading. Such representations, warranties and
acknowledgements of CBDH shall survive the Closing Date.
 
4.           
Representations and Warranties of the Members. Each Member hereby represents and
warrants to the Corporation and CBDH, as of the date of this Agreement and with
the same force and effect on the Closing Date as if then made, as follows:
 
(a)           Power and Authority. The execution and delivery of this Agreement
and each instrument required hereby to be executed and delivered by such Member
prior to or at the Closing, the performance of such Member’s obligations
hereunder and thereunder, and the consummation by such Member of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of such Member, and no other proceedings on the
part of such Member are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby. This Agreement has been duly and validly
executed by such Member, and, assuming this Agreement has been duly executed by
the Corporation, the other Members and CBDH, this Agreement constitutes a valid
and binding agreement of such Member, enforceable against such Member in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, and similar laws of general applicability relating to or affecting
creditors' rights and to general equity principles.
 

 
4

 
 
(b)           Ownership of Membership Interests. The Member is the sole record
and beneficial owner of the Membership Interests set forth opposite such
Member’s name on Schedule A, which such Membership Interest is owned free and
clear of all liens and encumbrances, and has not been sold, pledged, assigned or
otherwise transferred. The Questionnaire (as hereinafter defined) fully
discloses all direct and indirect beneficial ownership interest in such Member.
 
(c)           Consents and Approvals. The execution and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the provisions of this Agreement will not (a) conflict with
or violate any statute, ordinance, rule, regulation, judgment, order, writ,
injunction, decree or law applicable to such Member, or (b) by which such Member
or its properties or assets may be bound or affected, or result in a violation
or breach of or constitute a default (or an event which with or without notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
any loss of any benefit under, any contract, agreement or arrangement to which
such Member is a party. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental entity, is required
in connection with the execution of this Agreement by such Member or the
consummation by it of the transactions contemplated hereby.
 
(d)           Remaining Earnout Shares. The Member acknowledges its
understanding that the issuance of the Remaining Earnout Shares remains subject
to the terms of the Merger Agreement such that all or any portion of such shares
may never be issued. The Member has no rights to the Remaining Earnout Shares
until such shares are issued by the Corporation.
 
(e)            Securities Representations. The Member acknowledges its
understanding that at Closing the Second Tranche Shares and the First Marking
Period Earnout Shares will be treated as transferred to such Member by CBDH in a
private transaction exempt from registration under the Securities Act of 1933,
as amended (the “Securities Act”) by reason of an exemption available under
Section 4(a)(1). In addition, at such time, if ever, that the Remaining Earnout
Shares are issued to such Member, such shares will be issued by the Corporation
in a private transaction exempt from registration under the Securities Act by
reason of an exemption available under Section 4(a)(2). The certificates
evidencing the Second Tranche Shares and the First Marking Period Earnout Shares
when issued to such Member shall include legends contained in the Voting Proxy
Agreement (as to the Second Tranche Shares), and the Leak-Out Agreement, as
applicable, in addition to a legend substantially in the following form:
 
“The shares of common stock evidenced by this certificate have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Such shares may not be sold, transferred, pledged, hypothecated or otherwise
disposed of unless they have been so registered or cbdMD, Inc. shall have
received an opinion of counsel satisfactory to it to the effect that
registration thereof for purposes of transfer is not required under the
Securities Act or the securities laws of any state.”
 

 
5

 
 
(f)           Investment Representations. While the Corporation’s common stock
is currently listed on the NYSE American, the Member acknowledges that there are
no assurances that such listing will be continued or that a liquid public market
for the Corporation’s common stock will be sustained. The Member is acquiring
the Second Tranche Shares, the First Marking Period Earnout Shares, the
Remaining Earnout Rights and the Remaining Earnout Shares, if issued, for its
own account with the present intention of holding such securities for purposes
of investment, and it has no intention of distributing either the Second Tranche
Shares, the First Marking Period Earnout Shares, the Remaining Earnout Rights
and/or the Remaining Earnout Shares, if issued, or selling, transferring or
otherwise disposing of such securities in a public distribution, in any of such
instances, in violation of the federal securities laws of the United States of
America. The Member understands that (a) the Second Tranche Shares, the First
Marking Period Earnout Shares, the Remaining Earnout Rights and the Remaining
Earnout Shares, if issued, will be “restricted securities,” as defined in Rule
144 promulgated under the Securities Act; (b) such securities will be subject to
restrictions on transfer as set forth in the Securities Act and this Agreement;
(c) the Corporation has no obligation or present intention to register the
securities for resale; and (d) the Second Tranche Shares, the First Marking
Period Earnout Shares, the Remaining Earnout Rights and the Remaining Earnout
Shares, if issued, may not be distributed, re-offered or resold except through a
valid and effective registration statement or pursuant to a valid exemption from
the registration requirements under the Securities Act at such time as each such
security becomes eligible for resale by such Member. The Member acknowledges
that upon any future distribution by it of the Second Tranche Shares, the First
Marking Period Earnout Shares, the Remaining Earnout Rights and/or the Remaining
Earnout Shares, if issued, to any other third party, as a condition precedent to
such distribution, the receiving party(ies) will be required to execute
agreements for the benefit of the Corporation in a form and substance
satisfactory to it acknowledging and consenting to the foregoing investment
representations and the restrictions on transfer. There are no certificates
being issued to evidence the Remaining Earnout Rights.
 
(g)           Information on the Corporation. The Member has been provided
access via the public website of the U.S. Securities and Exchange Commission
(the “Commission”) at www.sec.gov/EDGAR to copies of the Merger Agreement, the
Corporation's Annual Report on Form 10-K for the fiscal year ended September 30,
2019 and its other filings with the Commission (collectively, the “SEC
Reports”), and represents and warrants that it has read and reviewed the SEC
Reports. The Member is either an “accredited investor” as that term is defined
in Rule 405 of the Securities Act or a sophisticated investor who has such
knowledge and experience in financial, tax and other business matters as to
enable it to evaluate the merits and risks of, and to make an informed
investment decision with respect to, this Agreement and the distribution of the
Second Tranche Shares, the First Marking Period Earnout Shares, the Remaining
Earnout Rights and the Remaining Earnout Shares, if issued, to it. The Member,
either alone or together with its advisors, has such knowledge and experience in
financial, tax, and business matters, and, in particular, investments in
unregistered securities, so as to enable it to utilize the information made
available to it in connection with the transactions contemplated hereby, to
evaluate the merits and risks of an investment in the securities being
distributed to it under the terms of this Agreement, and to make an informed
investment decision with respect thereto. The Member understands that its
acquisition of the Second Tranche Shares, the First Marking Period Earnout
Shares, and the Remaining Earnout Rights is a speculative investment, and the
Member represents that it is able to bear the risk of such investment for an
indefinite period, and can afford a complete loss thereof. The Member further
understands that there are no assurances the Remaining Earnout Shares will be
issued, but if issued, its acquisition of the Remaining Earnout Shares will be a
speculative investment, and the Member represents that it is able to bear the
risk of such investment for an indefinite period, and can afford a complete loss
thereof.
 
 
 
6

 
 
(h)           No Liability. Notwithstanding anything to the contrary in this
Agreement, the Member represents, warrants and covenants that the Corporation
shall not be liable to the Member for any matter related to the transactions
contemplated by this Agreement.
 
(i)            Tax Obligation. The Member shall be solely responsible for any
and all federal or state taxes which may be payable by it as a result of the
transactions contemplated by this Agreement.
 
(j)           Disclosure. The representations, warranties and acknowledgments of
the Member set forth herein are true, complete and accurate in all material
respects, do not omit to state any material fact, or omit any fact necessary to
make such representations, warranties and acknowledgments, in light of the
circumstances under which they are made, not misleading. Such representations,
warranties and acknowledgements of such Member shall survive the Closing.
 
5.           Representations and Warranties of the Corporation. The Corporation
hereby warrants and represents to CBDH and the Members, as of the date of this
Agreement and with the same force and effect on the Closing Date as if then
made, as follows:
 
(a)           Organization and Good Standing. The Corporation is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of North Carolina, with full corporate power and authority to own, lease and
operate its business and properties and to carry on its business in the places
and in the manner as presently conducted or proposed to be conducted.
 
(b)           Authority and Enforcement. The Corporation has all requisite
corporate power and authority to execute and deliver this Agreement, and to
consummate the transactions contemplated hereby. The Corporation has taken all
corporate action necessary for the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby, and this Agreement
constitutes the valid and binding obligation of the Corporation, enforceable
against it in accordance with its terms, except as may be affected by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefor may be brought.
 
(c)           No Conflicts or Defaults . The execution and delivery of this
Agreement by the Corporation and the consummation of the transactions
contemplated hereby do not and shall not (a) contravene its articles of
incorporation or bylaws, or (b) with or without the giving of notice or the
passage of time (i) violate, conflict with, or result in a material breach of,
or a material default or loss of rights under, any covenant, agreement,
mortgage, indenture, lease, instrument, permit or license to which it is a party
or by which it is bound, or any judgment, order or decree, or any law, rule or
regulation to which it is subject, (ii) result in the creation of, or give any
party the right to create, any lien upon any assets or properties of the
Corporation, or (iii) terminate or give any party the right to terminate, amend,
abandon or refuse to perform, any material agreement, arrangement or commitment
relating to which the Corporation is a party.
 
 
7

 
 
(d)           Disclosure. The representations, warranties and acknowledgments of
the Corporation set forth herein are true, complete and accurate in all material
respects, do not omit to state any material fact, or omit any fact necessary to
make such representations, warranties and acknowledgments, in light of the
circumstances under which they are made, not misleading. Such representations,
warranties and acknowledgements of the Corporation shall survive the Closing.
 
6.           Representations and Warranties of CBDH, Members and the
Corporation.
 
(a)           No Payments. CBDH, each Member and the Corporation hereby
represent and warrant that there has been no act or omission by CBDH, the Member
or the Corporation which would give rise to any valid claim against any of the
Parties for a brokerage commission, finder’s fee, or other like payment in
connection with the transactions contemplated hereby.
 
(b)           Transfer Taxes. The Member shall (a) be responsible for (and shall
indemnify and hold harmless the Corporation and CBDH against) any and all
liabilities for any sales, use, stamp, value added, documentary, filing,
recording, transfer, stock transfer, gross receipts, registration, duty,
securities transactions or similar fees or taxes or governmental charges
(together with any interest or penalty, addition to tax or additional amount
imposed) as levied by any governmental entity in connection with the
transactions contemplated by this Agreement (collectively, “Transfer Taxes”),
regardless of the Person liable for such Transfer Taxes under applicable law.
 
(c)           Further Assurances. If, at any time after the Closing, the Parties
shall consider or be advised that any further deeds, assignments or assurances
in law or that any other things are necessary or proper to complete the
transactions contemplated hereby in accordance with the terms of this Agreement
or to vest, perfect or confirm, of record or otherwise, the title to any
property or rights of the Parties hereto, the Parties agree that their proper
representatives shall execute and deliver all such proper deeds, assignments and
assurances in law and do all things necessary or proper to vest, perfect or
confirm title to such property or rights and otherwise to carry out the purpose
of this Agreement, and that the proper representatives of the Parties are fully
authorized to take any and all such action.
 
(d)           Press Releases and Communications. No press release or public
announcement related to this Agreement or the transactions contemplated herein,
shall be issued or made by any Party without the prior written approval of the
Corporation; provided, however, that the Corporation shall be entitled to make
such press releases and public announcements as it deems necessary to comply
with all federal and state securities laws and the rules of the NYSE American
LLC.
 
7.           Closing Conditions.
 
(a)           Conditions Precedent to CBDH’s Obligation to Close. The obligation
of CBDH to consummate the transactions contemplated by this Agreement is subject
to satisfaction of the following conditions on or prior to the Closing Date:
 

 
8

 
 
(i)           The representations and warranties of Members set forth in
Sections 4 and 6 above and the representations and warranties of the Corporation
set forth in Sections 5 and 6 above shall be true and correct in all material
respects at and as of the Closing Date with the same effect as though made at
and as of the date hereof;
 
(ii)           No action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent or adversely affect the Members' and the Corporation’s consummation of
any of the transactions contemplated by this Agreement or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect); and
 
(iii)           All actions to be taken by the Members and the Corporation in
connection with consummation of the transactions contemplated hereby and all
certificates, opinions, instruments, and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to CBDH.
 
(b)              Conditions Precedent to Each Member’s Obligation to Close. The
obligation of each Member to consummate the transactions contemplated by this
Agreement is subject to satisfaction of the following conditions on or prior to
the Closing Date:
 
(i)           The representations and warranties of CBDH set forth in Sections 3
and 6 above and the representations and warranties of the Corporation set forth
in Sections 5 and 6 above shall be true and correct in all material respects at
and as of the Closing Date with the same effect as though made at and as of the
date hereof (except those representations and warranties that address matters
only as of a specified date, the accuracy of which shall be determined as of
that specified date in all respects);
 
(ii)           No action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent or adversely affect CBDH’s and the Corporation’s consummation of any of
the transactions contemplated by this Agreement or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);
 
(iii)           CBDH shall have delivered irrevocable instructions to the
Corporation (the “CBDH Instructions”) in the form attached hereto as Exhibit A;
and
 
(iv)           All actions to be taken by CBDH and the Corporation in connection
with consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Member.
 

 
9

 
 
(a)           Conditions Precedent to the Corporation’s Obligation to Close. The
obligation of the Corporation to consummate the transactions contemplated by
this Agreement is subject to satisfaction of the following conditions on or
prior to the Closing Date:
 
(i)           The representations and warranties of CBDH set forth in Sections 3
and 6 above and the representations and warranties of the Members set forth in
Sections 4 and 6 above shall be true and correct in all material respects at and
as of the Closing Date with the same effect as though made at and as of the date
hereof (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects);
 
(ii)           No action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent or adversely affect the Members’ and CBDH’s consummation of any of the
transactions contemplated by this Agreement or (B) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such injunction, judgment, order, decree, ruling, or charge shall be in effect);
 
(iii)           CBDH shall have delivered the CBDH Instructions;
 
(iv)           each Member shall have delivered to the Corporation a completed
and executed CBDH Membership Questionnaire (the “Questionnaire”) in the form
attached hereto as Exhibit B;
 
(v)           each Member shall have delivered to the Corporation a Voting Proxy
Agreement (the “Member Voting Proxy Agreement”) in the form attached hereto as
Exhibit C covering the number of Second Tranche Shares to which unrestricted
voting rights have not vested in the amounts set forth opposite such Member’s
name on Schedule A;
 
(vi)           each Member shall have delivered to the Corporation a Leakout
Agreement (the “Member Leakout Agreement”) in the form attached hereto as
Exhibit D covering the number of Second Tranche Shares and First Marking Period
Earnout Shares set forth opposite such Member’s name on Schedule A; and
 
(vii)           All actions to be taken by the Members and the Corporation in
connection with consummation of the transactions contemplated hereby and all
certificates, opinions, instruments, and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to the Corporation.
 
 
10

 
 
8.           Documents To Be Delivered at Closing; Post-Closing Certificate
Delivery.
 
(a)           Documents to be Delivered by the Members. At Closing, each Member
shall deliver to the Corporation the following:
 
(i)           a Questionnaire;
 
(ii)          a Member Voting Proxy Agreement;
 
(iii)         a Member Leakout Agreement; and
 
(iv)         such other customary instruments of transfer, assumption, filings
or other documents, in form and substance satisfactory to the Corporation, as
may be required to give effect to this Agreement.
 
(b)           Documents to be Delivered by CBDH. At Closing, CBDH shall deliver
to the Corporation the CBDH Transfer Instructions together with one (1) stock
power bearing the medallion guaranteed signature of R. Scott Coffman as Manager
of Coffman Management, LLC, the sole manager of CBDH.
 
(c)           Documents to be Delivered by the Corporation. At Closing, the
Corporation shall deliver to each Member a copy of the written instructions (the
“Corporation Transfer Instructions”) to the Transfer Agent in the form attached
hereto as Exhibit E to transfer the Second Tranche Shares and the First Marking
Period Earnout Shares to such Member pursuant to Schedule A hereto.
 
9.           Miscellaneous.
 
(a)           Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.
 
(b)           Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (i) when delivered by hand (with written confirmation of
receipt); (ii) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (iii) on the date sent by facsimile or
e-mail of a .PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (iv) on the third (3rd) day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 9(b):
 
 
11

 
  

If to CBDH:
c/o Coffman Management, LLC
 
8845 Red Oak Boulevard
 
Charlotte, NC 28217
 
Attention: R. Scott Coffman
 
email: scott@cbdmd.com
 
 
with a copy to:
Gavigan Law, PLLC
10700 Sikes Place
Suite 375
Charlotte, NC 28277
Attention: Timothy B. Gavigan, Esq.
email: tim@gavigan.law

 
 
 
If to the Corporation:
cbdMD, Inc.
8845 Red Oak Boulevard
Charlotte, NC 28217
Attention: Mark S. Elliott,
Chief Financial Officer and Chief Operating Officer
email: mark.elliott@cbdMD.com
 
 
with a copy to:
Pearlman Law Group LLP
200 S. Andrews Avenue
Suite 901
Fort Lauderdale, FL 33301
Attention: Brian A. Pearlman, Esq.
email: brian@pslawgroup.net
 
 
If to the Members:
To the names, addresses and email addresses set forth on the signature page
hereof

 
(c)           Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
 
(d)           Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 

 
12

 
 
(e)           Entire Agreement. This Agreement constitutes the entire agreement
of the parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.
 
(f)           Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No party may assign its rights or obligations hereunder
without the prior written consent of the other parties, which consent shall not
be unreasonably withheld or delayed.
 
(g)           No Third-party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.
 
(h)           Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
(i)           Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.
 
(j)           Counterparts and Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall be deemed to be one and the same agreement. Documents
executed, scanned and transmitted electronically and electronic signatures shall
be deemed original signatures for purposes of this Agreement and all matters
related thereto, with such scanned and electronic signatures having the same
legal effect as original signatures. The Parties agree that this Agreement or
any other document necessary for the consummation of the transactions
contemplated by this Agreement may be accepted, executed or agreed to through
the use of an electronic signature in accordance with the Electronic Signatures
in Global and National Commerce Act ("E-Sign Act"), Title 15, United States
Code, Sections 7001 et seq., the Uniform Electronic Transaction Act ("UETA") and
any applicable state law. Any document accepted, executed or agreed to in
conformity with such laws will be binding on all Parties the same as if it were
physically executed and each Party hereby consents to the use of any third party
electronic signature capture service providers as may be chosen by the
Corporation.
 
 
 
13

 
 
(k)           Jurisdiction and Governing Law. This Agreement and all disputes or
controversies arising out of or relating to this Agreement or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal laws of the State of North Carolina, without regard to the laws of any
other jurisdiction that might be applied because of the conflicts of laws
principles of the State of North Carolina. Each of the parties hereto expressly
and irrevocably: (1) agree that any legal suit, action or proceeding arising out
of or relating to this Agreement will be instituted exclusively in United States
District Court for the Western District of North Carolina; (2) waive any
objection they may have now or hereafter to the venue of any such suit, action
or proceeding; and (3) consent to the in personam jurisdiction of United States
District Court for the Western District of North Carolina in any such suit,
action or proceeding. Each of the parties hereto further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the United States District Court for the Western
District of North Carolina and agree that service of process upon it mailed by
certified mail to its address will be deemed in every respect effective service
of process upon it, in any such suit, action or proceeding.
 
(l)           Role of Counsel. The Parties acknowledge their understandings that
this Agreement was prepared at the request of the Corporation by Pearlman Law
Group LLP, its counsel, and that such firm did not represent CBDH or the Members
in conjunction with this Agreement or any of the related transactions. CBDH and
the Members, as further evidenced by their signatures below, acknowledges that
they have had the opportunity to obtain the advice of independent counsel of
their choosing prior to their execution of this Agreement and that they have
availed themselves of this opportunity to the extent they deemed necessary and
advisable.
 
[signature pages follow]
 
14

Execution Version
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
date first above written.
 
 
CBD HOLDING, LLC
 
By: Coffman Management, LLC, its Manager
 
 
 
 
By:
_______________________________
 
 
R. Scott Coffman
 
 
Title: Manager
 
 
 
 
CBDMD, INC.
 
 
 
 
By:
_______________________________
 
 
Mark S. Elliott, Chief Financial Officer and Chief Operating Officer
 
 
 
 
Members:
 
 
 
 
COFFMAN FAMILY OFFICE, LLC, a North Carolina limited liability company
 
By: Coffman Management, LLC, its Manager
 
 
 
By:
________________________________
 
 
R. Scott Coffman, Manager
 
 
 
 
JUSTICE FAMILY OFFICE, LLC, a North Carolina limited liability company
 
 
 
 
By:
_________________________________
 
Shannon L. Justice, Manager

  

 
Signature Page Distribution Agreement
 
 
15

 
 
 
 
 
 
SUMICHRAST 2017 FAMILY TRUST
 
 
 
 
By:


 
 
Martin A. Sumichrast, Trustee
 
 
 
 
BCEZ INVESTMENTS, LLC, a North Carolina limited liability company
 
 
 
 
By:
__________________________________
 
 
Caryn Dunayer, Manager
 
 
 
 
CBD NOW, LLC, a North Carolina limited liability company
 
 
 
 
By:
__________________________________
 
 
Thomas E. Wicker, Manager
 
 
 
 
A NEW TANK, LLC, a North Carolina limited liability company
 
 
 
 
By:


 
Cameron S. Coffman, Manager
 
 
 

  

 
Signature Page Distribution Agreement
 
 
16

 
 
 


 
Paul G. Porter
 
 
 
 
W61, LLC, a South Carolina limited liability company
 
 
 
 
By:


 
 
Linnie Manos, Manager

 
  

 
 
 
 
 
 
 
Signature Page Distribution Agreement
 
 
17

 
 
[schedule_a.jpg]
 
 
